 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL CA. Bar No. 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 977-8979
 8         Facsimile: (415) 744-0134
           E-Mail: Ben.Porter@ssa.gov
 9
           Attorneys for Defendant
10
                               UNITED STATES DISTRICT COURT
11
                              EASTERN DISTRICT OF CALIFORNIA
12                                 SACRAMENTO DIVISION
13
                                             )
14   GEORGIANNE MARIA VILLANUEVA,            ))              Case No.: 2:18-cv-02071-KJN
                                             ))
15         Plaintiff,                        ))
                                             ))
16         v.                                ))              STIPULATION AND
                                             ))              ORDER FOR
17                                           ))              EXTENSION OF TIME
     NANCY A. BERRYHILL,                     ))
18   Acting Commissioner of Social Security, ))
                                             ))
19                                           ))
                  Defendant.                 ))
20                                           ))
     ____________________________________ ))
21
22
             IT IS HEREBY STIPULATED, by and between the parties, through their

23
     counsel of record, that the time for Defendant to file her Answer be extended by

24
     one (1) day from November 29, 2018, to November 30, 2018. This is Defendant's

25
     first request for an extension of time. Defendant respectfully requests this

26
     additional time because of a calendaring error on the part of Defendant’s counsel.

27
             The parties further stipulate that the Court’s scheduling Order be modified

28
     accordingly.


     Stip & Prop. Order for Ext. - 2:18-cv-02071-KJN   -1-
 1   Dated: November 30, 2018                  /s/ Langley Ellen Kreuze
                                               (*as authorized via e-mail on November 30, 2018)
 2                                             LANGLEY ELLEN KREUZ
 3                                             Attorney for Plaintiff
 4
 5
 6
     Dated: November 30, 2018                  Respectfully submitted,
 7
 8                                             MCGREGOR W. SCOTT
                                               United States Attorney
 9
                                               DEBORAH LEE STACHEL
10                                             Regional Chief Counsel, Region IX
                                               Social Security Administration
11
12                                     By:     /s/ Ben A. Porter
13                                             BEN A PORTER
                                               Special Assistant U.S. Attorney
14                                             Attorneys for Defendant
15
16
17
18                                                     ORDER

19
20
     APPROVED AND SO ORDERED.
21
22   Dated: December 5, 2018
23
24
25
26
27
28


     Stip & Prop. Order for Ext. - 2:18-cv-02071-KJN   -2-
